This action, as originally brought, was an appeal from an assessment of benefits and damages resulting from the establishment of a street line in the City of Stamford in 1929, under provisions of its charter. The case went to the Supreme Court of Errors; error was found and a new trial ordered. Thereafter, the Citizen's Savings Bank which held a mortgage upon the Hoyt property and had had no notice of the proceedings to establish a street line and had not theretofore *Page 134 
been a party to the action was joined as a party plaintiff.
After its joinder as a party plaintiff, with the plaintiffs William C. and Harold W. Hoyt, it filed an Amendment to the Complaint alleging the establishment by the City under its charter in 1925, of a building line, the proceedings for which it gave this plaintiff no notice of, and alleging damages resulting from the establishment of the building line.
We therefore have the plaintiffs Hoyt and the Citizens Savings Bank claiming damages resulting from the establishment of a building line in 1925, and the establishment of a street line in 1929, the proceedings for which in neither instance the Citizen's Savings Bank had any notice of.
The defendant has moved to strike out all of the allegations of this amendment.
Section 61 of the rules under the Practice Act provides as follows:
      "Sec. 61. Motion to Strike Out. When any pleading or motion is sham, or frivolous, or improperly filed, or unfit by reason of its indecent or scandalous allegations to become a part of the record, it may be stricken out on written motion. The motion to strike out shall not be used except as provided herein."
There is nothing in this amendment that is a proper subject to attack by a Motion to Strike Out.
   The motion is therefore denied.